DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given via e-mail by Thomas Kowalski on 15 December 2021.

The application is amended as follows:

Cancel claims 30-31, 36-37, 42-43, 48-49, 54-55 and 60-61.

Amend claims 10-14, 26-29, 32-35, 38-41, 44-47, and 50-53 as follows.

Claim 10. 	An agronomically elite spinach plant comprising: 
	a first WOLF allele, 
	a second WOLF allele, 
		wherein a WOLF allele encodes a CC-NBS-LRR protein that confers a resistance to a spinach plant to Peronospora farinosa f sp. spinaciae and comprises in its amino acid sequence SEQ ID NO: 171 at its N-terminus, and SEQ ID NO: 172 for alpha-type WOLF proteins or SEQ ID NO: 173 for beta-type WOLF proteins, and wherein: 
		the first WOLF allele: (i) comprises a nucleotide sequence selected from the group consisting of: SEQ ID NOS: 24, 26, 44, 46, 47, 50, 52, 54, 56, and 57; or (ii) 
		the second WOLF allele: (i) comprises a nucleotide sequence selected from the group consisting of: SEQ ID NOS: 8, 10, 12, 14, 16, 18, 20, 22, 28, 30, 31, 34, 36, 38, 40, 41, 60, 62, 64, 66, 67, 68, 72, 74, 76, 78, 79, 82, 84, 86, 88, 90, 92, 93, 96, 98, 99,102, 104, 105, 145, 147, 148, 155, 157 and 158, or (ii) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160, or (iii) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence having a sequence identity of at least 90% with any one of the amino acid sequences selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160; or (iv) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence having a sequence identity of at least 85% with any one of the amino acid sequences selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160 including an LRR domain having a sequence identity of at least 95% with any 

Claim 11. 	An agronomically elite spinach plant propagation material, wherein the agronomically elite spinach plant propagation material or an agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material comprises: 
	a first WOLF allele, 
	a second WOLF allele, 
		wherein a WOLF allele encodes a CC-NBS-LRR protein that confers a resistance to a spinach plant to Peronospora farinosa f sp. spinaciae and comprises in its amino acid sequence SEQ ID NO: 171 at its N-terminus, and SEQ ID NO: 172 for alpha-type WOLF proteins or SEQ ID NO: 173 for beta-type WOLF proteins, and wherein: 
			the first WOLF allele: (i) comprises a nucleotide sequence selected from the group consisting of: SEQ ID NOS: 24, 26, 44, 46, 47, 50, 52, 54, 56, and 57; or (ii) ; and 
			the second WOLF allele: (i) comprises a nucleotide sequence selected from the group consisting of: SEQ ID NOS: 8, 10, 12, 14, 16, 18, 20, 22, 28, 30, 31, 34, 36, 38, 40, 41, 60, 62, 64, 66, 67, 68, 72, 74, 76, 78, 79, 82, 84, 86, 88, 90, 92, 93, 96, 98, 99,102, 104, 105, 145, 147, 148, 155, 157 and 158, or (ii) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160, or (iii) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence having a sequence identity of at least 90% with any one of the amino acid sequences selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160; or (iv) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence having a sequence identity of at least 85% with any one of the amino acid sequences selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160 including an LRR domain having a sequence identity of at least 95% with any one of the amino acid sequences of SEQ ID NO: 109, 111, 113, 115, 117, 121, 125, 127, 129, 131, 133, 135, 137, 139, 152, 154, 162, 164, 168 or 170.

Claim 12. 	A cell of an agronomically elite spinach plant, which cell comprises: 
	a first WOLF allele, and 
	a second WOLF allele, 
		wherein a WOLF allele encodes a CC-NBS-LRR protein that confers a resistance to a spinach plant to Peronospora farinosa f sp. spinaciae and comprises in its amino acid sequence SEQ ID NO: 171 at its N-terminus, and SEQ ID NO: 172 for alpha-type WOLF proteins or SEQ ID NO: 173 for beta-type WOLF proteins, and wherein: 
			the first WOLF allele: (i) comprises a nucleotide sequence selected from the group consisting of: SEQ ID NOS: 24, 26, 44, 46, 47, 50, 52, 54, 56, and 57; or ; and 
			the second WOLF allele: (i) comprises a nucleotide sequence selected from the group consisting of: SEQ ID NOS: 8, 10, 12, 14, 16, 18, 20, 22, 28, 30, 31, 34, 36, 38, 40, 41, 60, 62, 64, 66, 67, 68, 72, 74, 76, 78, 79, 82, 84, 86, 88, 90, 92, 93, 96, 98, 99,102, 104, 105, 145, 147, 148, 155, 157 and 158, or (ii) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160, or (iii) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence having a sequence identity of at least 90% with any one of the amino acid sequences selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160; or (iv) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence having a sequence identity of at least 85% with any one of the amino acid sequences selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 

Claim 13. 	A seed capable of growing into an agronomically elite spinach plant, said seed comprising: 
	a first WOLF allele, 
	a second WOLF allele, 
		wherein a WOLF allele encodes a CC-NBS-LRR protein that confers a resistance to a spinach plant to Peronospora farinosa f sp. spinaciae and comprises in its amino acid sequence SEQ ID NO: 171 at its N-terminus, and SEQ ID NO: 172 for alpha-type WOLF proteins or SEQ ID NO: 173 for beta-type WOLF proteins, and wherein: 
			the first WOLF allele: (i) comprises a nucleotide sequence selected from the group consisting of: SEQ ID NOS: 24, 26, 44, 46, 47, 50, 52, 54, 56, and 57; or (ii) ; and 


Claim 14. 	A harvested leaf of an agronomically elite spinach plant, said agronomically elite spinach plant comprising: 
	a first WOLF allele, 
	a second WOLF allele, 
		wherein a WOLF allele encodes a CC-NBS-LRR protein that confers a resistance to a spinach plant to Peronospora farinosa f sp. spinaciae and comprises in its amino acid sequence SEQ ID NO: 171 at its N-terminus, and SEQ ID NO: 172 for alpha-type WOLF proteins or SEQ ID NO: 173 for beta-type WOLF proteins, and wherein: 
			the first WOLF allele: (i) comprises a nucleotide sequence selected from the group consisting of: SEQ ID NOS: 24, 26, 44, 46, 47, 50, 52, 54, 56, and 57; or (ii) ; and 
			the second WOLF allele: (i) comprises a nucleotide sequence selected from the group consisting of: SEQ ID NOS: 8, 10, 12, 14, 16, 18, 20, 22, 28, 30, 31, 34, 36, 38, 40, 41, 60, 62, 64, 66, 67, 68, 72, 74, 76, 78, 79, 82, 84, 86, 88, 90, 92, 93, 96, 98, 99,102, 104, 105, 145, 147, 148, 155, 157 and 158, or (ii) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160, or (iii) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence having a sequence identity of at least 90% with any one of the amino acid sequences selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160; or (iv) comprises a nucleotide sequence encoding a polypeptide comprising an amino acid sequence having a sequence identity of at least 85% with any one of the amino acid sequences selected from the group consisting of SEQ ID NOS: 11, 15, 19, 23, 32, 33, 37, 42, 43, 63, 69, 70, 71, 75, 80, 81, 85, 89, 94, 95, 100, 101, 106, 107, 149, 150, 159 and 160 including an LRR domain having a sequence identity of at least 

Claim 26. 	The agronomically elite spinach plant of claim 10 wherein the first WOLF allele comprises alphaWOLF4a, having (a) a nucleotide sequence comprising SEQ ID NO: 24 or SEQ ID NO: 26; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 27.

Claim 27. 	The agronomically elite spinach plant of claim 10 wherein the first WOLF allele comprises alphaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 44 or SEQ ID NO: 46 or SEQ ID NO: 47; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 48 or SEQ ID NO: 49.

Claim 28.	The agronomically elite spinach plant of claim 10 wherein the first WOLF allele comprises betaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 50 or SEQ ID NO: 52; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 53. 

Claim 29.  	The agronomically elite spinach plant of claim 10 wherein the first WOLF allele comprises alphaWOLF6c, having (a) a nucleotide sequence comprising SEQ ID NO:54 or SEQ ID NO: 56 or SEQ ID NO: 57; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence  SEQ ID NO: 58 or SEQ ID NO: 59.


Claim	32. 	The agronomically elite spinach plant propagation material or the agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material of claim 11, wherein the first WOLF allele comprises alphaWOLF4a, having (a) a nucleotide sequence comprising SEQ ID NO: 24 or SEQ ID NO: 26; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 27.

agronomically elite spinach plant propagation material or the agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material of claim 11, wherein the first WOLF allele comprises alphaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 44 or SEQ ID NO: 46 or SEQ ID NO: 47; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 48 or SEQ ID NO: 49.

Claim 34.	The agronomically elite spinach plant propagation material or the agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material of claim 11, wherein the first WOLF allele comprises betaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 50 or SEQ ID NO: 52; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence  SEQ ID NO: 53.

Claim 35.	The agronomically elite spinach plant propagation material or the agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material of claim 11, wherein the first WOLF allele comprises alphaWOLF6c, having (a) a nucleotide sequence comprising SEQ ID NO:54 or SEQ ID NO: 56 or SEQ ID NO: 57; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 58 or SEQ ID NO: 59.

Claim 38.	The cell of an agronomically elite spinach plant of claim 12, wherein the first WOLF allele comprises alphaWOLF4a, having (a) a nucleotide sequence comprising SEQ ID NO: 24 or SEQ ID NO: 26; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 27.

Claim 39.	The cell of an agronomically elite spinach plant of claim 12, wherein the first WOLF allele comprises alphaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 44 or SEQ ID NO: 46 or SEQ ID NO: 47; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 48 or SEQ ID NO: 49.

Claim 40. 	The cell of an agronomically elite spinach plant of claim 12, wherein the first WOLF allele comprises betaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 50 or SEQ ID NO: 52; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence  SEQ ID NO: 53.

Claim 41.	The cell of an agronomically elite spinach plant of claim 12, wherein the first WOLF allele comprises alphaWOLF6c, having (a) a nucleotide sequence comprising SEQ ID NO:54 or SEQ ID NO: 56 or SEQ ID NO: 57; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 58 or SEQ ID NO: 59. 

Claim 44. 	The seed of claim 13, wherein the first WOLF allele comprises alphaWOLF4a, having (a) a nucleotide sequence comprising SEQ ID NO: 24 or SEQ ID NO: 26; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 27.

Claim 45.	The seed of claim 13, wherein the first WOLF allele comprises alphaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 44 or SEQ ID NO: 46 or SEQ ID NO: 47; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 48 or SEQ ID NO: 49.

Claim 46.	The seed of claim 13, wherein the first WOLF allele comprises betaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 50 or SEQ ID NO: 52; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence  SEQ ID NO: 53.

Claim 47. 	The seed of claim 13, wherein the first WOLF allele comprises alphaWOLF6c, having (a) a nucleotide sequence comprising SEQ ID NO:54 or SEQ ID NO: 56 or SEQ ID NO: 57; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 58 or SEQ ID NO: 59. 

Claim 50. 	The harvested leaf of claim 14, wherein the first WOLF allele comprises alphaWOLF4a, having (a) a nucleotide sequence comprising SEQ ID NO: 24 or SEQ ID NO: 26; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 27.

Claim 51. 	The harvested leaf of claim 14, wherein the first WOLF allele comprises alphaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 44 or SEQ ID NO: 46 or SEQ ID NO: 47; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 48 or SEQ ID NO: 49.

Claim 52. 	The harvested leaf of claim 14, wherein the first WOLF allele comprises betaWOLF6b, having (a) a nucleotide sequence comprising SEQ ID NO: 50 or SEQ ID NO: 52; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence  SEQ ID NO: 53.

Claim 53. 	The harvested leaf of claim 14, wherein the first WOLF allele comprises alphaWOLF6c, having (a) a nucleotide sequence comprising SEQ ID NO:54 or SEQ ID NO: 56 or SEQ ID NO: 57; or (b) a nucleotide sequence encoding a polypeptide comprising amino acid sequence SEQ ID NO: 58 or SEQ ID NO: 59. 

Add claims 62-78.

Claim 62.	The agronomically elite spinach plant of claim 10, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 95%, and in (iv) the sequence identity of the polypeptide is at least 90%, with the sequence identity of the LRR domain being at least 97%.

Claim 63.	The agronomically elite spinach plant of claim 10, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 97%, and in (iv) the 

Claim 64.	The agronomically elite spinach plant of claim 10, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 98%, and in (iv) the sequence identity of the polypeptide is at least 98%, with the sequence identity of the LRR domain being at least 98%.

Claim 65.	The agronomically elite spinach plant of claim 10, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 99%, and in (iv) the sequence identity of the polypeptide is at least 99%, with the sequence identity of the LRR domain being at least 99%.

Claim 66.	The agronomically elite spinach plant of claim 10, wherein the second WOLF allele comprises (i) or (ii).

Claim 67.	The agronomically elite spinach plant propagation material or the agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material of claim 11, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 95%, and in (iv) the sequence identity of the polypeptide is at least 90%, with the sequence identity of the LRR domain being at least 97%.

Claim 68.	The agronomically elite spinach plant propagation material or the agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material of claim 11, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 97%, and in (iv) the sequence identity of the polypeptide is at least 95%, with the sequence identity of the LRR domain being at least 97%.

Claim 69.	The agronomically elite spinach plant propagation material or the agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material of claim 11, wherein as to the second WOLF allele, in (iii) the 

Claim 70.	The agronomically elite spinach plant propagation material or the agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material of claim 11, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 99%, and in (iv) the sequence identity of the polypeptide is at least 99%, with the sequence identity of the LRR domain being at least 99%.

Claim 71.	The agronomically elite spinach plant propagation material or the agronomically elite plant grown or regenerated from the agronomically elite spinach plant propagation material of claim 11, wherein the second WOLF allele comprises (i) or (ii).

Claim 72.	The seed of claim 13, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 95%, and in (iv) the sequence identity of the polypeptide is at least 90%, with the sequence identity of the LRR domain being at least 97%.

Claim 73.	The seed of claim 13, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 97%, and in (iv) the sequence identity of the polypeptide is at least 95%, with the sequence identity of the LRR domain being at least 97%.

Claim 74.	The seed of claim 13, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 98%, and in (iv) the sequence identity of the polypeptide is at least 98%, with the sequence identity of the LRR domain being at least 98%.

Claim 75.	The seed of claim 13, wherein as to the second WOLF allele, in (iii) the sequence identity is at least 99%, and in (iv) the sequence identity of the polypeptide is at least 99%, with the sequence identity of the LRR domain being at least 99%.



Claim 77.	The cell of an agronomically elite spinach plant of claim 12, wherein the second WOLF allele comprises (i) or (ii).

Claim 78.	The harvested leaf of claim 14, wherein the second WOLF allele comprises (i) or (ii). 


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance.
This application is a continuation of application serial number 15/720,797, now US Patent No. 10,633,670 B2.  Applicant identified a large number of genes, WOLF alleles, associated with resistance to Pfs in spinach.  The sequences were not known in the prior art.

The art describes several recently identified genes providing resistance to Pfs races in spinach.  These include:  the RPF11 gene conferring resistance to Pfs:7-14 (Dijkstra & Raedts, US Patent Application No. 2017/0027126 A1); the RPF12 gene which confers resistance to Pfs:1-14 (Dijkstra & Raedts, US Patent Application No. 2017/0027127 A1); the RPF13 gene conferring resistance to Pfs:7-14 (Dijkstra, WO2015/036378 A1); the R6 gene conferring resistance to Pfs:1-6, 9, 11-14 (Den Braber, US Patent Publication No. 2013/0230635 A1); and the R15 gene (Feitsma & Kock, US Patent No. 9,402,363 B1).  This art does not describe any associated polypeptide sequences.
The art also describes that although resistance to Pfs races 1-2 in Spinacia species was initially thought to be controlled by a single dominant gene, it was later demonstrated to be controlled by two closely linked genes.  Irish et al. (2008) Phytopath 90(8):894-900, 894; & Correll et al. (2011) Eur J Plant Pathol 129:193-205, 196, 1st col. Correll et al. also teaches that Pfs:7 was first identified in about 2000.  Correll et al., 
In summary, the prior art, although it provides extensive teachings regarding different genes with different Pfs-resistance profiles, teaches no information about Pfs-resistance conferring polypeptides with defined sequences in spinach.  Further, in a recent publication attempting to identify a RPF gene, She et al. focused on three genes / polypeptides Spo12784, Spo12903 and Spo12729.  She et al. (2018) Theor Appl Genet 131:2529-41, 2538.  None of the polypeptides are CC-NBS-LRR proteins.  In fact, She et al. may have identified one of Applicant’s WOLF alleles and designated it Spo12821, but decided against it being the sought-after RPF gene.  She et al., p. 2535.  She et al., however, fails to provide any polypeptide sequences or transgenic expression results.

The response to the Request for Information under 37 CFR § 1.105 in the parent application was reviewed.

Finally, a copy of WO2020/239572 A1, Pel et al. is attached.  It claims priority to a 2019 filing date and therefore is not prior art.

Also attached are e-mails and draft claims exchanged during late 2021.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663